            Case 20-16595-AJC            Doc 124      Filed 02/17/21        Page 1 of 19




                                UNITED STATES BANKRUPTCY COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI-DADE DIVISION


In Re:                                                           Case Number 20-16595-AJC
Astor EB-5, LLC                                                            Chapter 11
     Debtor(s)  /


              DEBTOR'S STANDARD MONTHLY OPERATING REPORT (INDIVIDUAL)

                                        FOR THE PERIOD
                           FROM 06/17/2020   TO 6/31/2020

Comes now the above-named debtor and files its Monthly Operating Reports in accordance with the
Guidelines established by the United States Trustee and FRBP 2015.



                                                            s/s:Joel M. Aresty
                                                            Attorney for Debtor' s Signature

Debtor's Address                                           Attorney's Address
and Phone Number:                                          and Phone Number:
/s/ Manuel Ferreria
Manager


                                                        309 1st Ave S Tierra Verde FL 33715
                                                        305-904-1903



Note: The original Monthly Operating Report is to be filed with the court and a copy simultaneously
provided to the United States Trustee Office. Monthly Operating Reports must be filed by the 20th day of
the following month.

For assistance in preparing the Monthly Operating Report, refer to the following resources on the United
States Trustee Program Webs ite, ht t p : // www . u s d o j . gov /ust/r21/reg inf o . htm
1)       Instructions for Preparations of Debtor' s Chapter 11 Monthly Operating Report

2)      Initial Fili ng Requirements
3)      Frequently Asked Questions (FAQs)h ttp://www.u sdoj.gov/ust/
              Case 20-16595-AJC             Doc 124        Filed 02/17/21           Page 2 of 19



                       SCHEDULE OF RECEIPTS AND DISBURSEMENTS
             FOR THE PERIOD BEGINNING 06/17/2020 AND ENDING6/30/20/2020

Name of Debtor:
Date of Petition:   6/17/20
                                                                                     CURRENT
                                                                                     CUMULATIVE
                                                             MONTH              PETITION TO DATE

I. FUNDS AT BEGINNING OF PERIOD                                  $0
                                                                 (b}
2. RECEIPTS:                                                     0
         A. Cash Sales                                                 n/a
             Minus: Cash Refunds                           (-}
             Net Cash Sales
         8. Accounts Receivable                                     n/a
         C. Other Receipts (See MOR-3)                           deposit
         (If you receive rental income,
            you must attach a rent roll.)
3. TOTAL RECEIPTS (Lines 2A+2B+2C)                                     0
4. TOTAL FUNDS AVAILABLE FOR
   OPERATIONS (Line I + Line 3)

5. DISBURSEMENTS
         A. Advertisin
         B. Bank Charges                                                   $0
         C. Contract Labor
         D. Fixed Asset Payments (not incl. in " N" )
         E. Insurance
         F. Invento[Y Payments (See Attach. 2)
         G. Leases
         H. Manufacturing Supplies
         I. Office Supplies
         J. Payroll - Net (See Attachment 48)
         K. Professional Fees (Accounting & Legal)
         L. Rent
         M. Repairs & Maintenance
         N. Secured Creditor Payments (See Attach. 2)
         0. Taxes Paid - Payroll (See Attachment 4C)
         P. Taxes Paid - Sales & Use (See Attachment 4C)
         Q. Taxes Paid - Other (See Attachment 4C)
         R. Tele hone
         S. Travel & Entertainment
         Y. U.S. Trustee Quarterly Fees
         u. Utilities
         V. Vehicle Expenses
         W. Other Operating Expenses (See MOR-3)
6. TOTAL DISBURSEMENTS (Sum o[5A thru W)
7. ENDING BALANCE (Line 4 Minus Line 6)                          0

*Includes pre and post petition transactions
I declare under penalty of perjury that this statement and the accompanying documents and reports are true
and correct to the best of my knowledge and belief.
              Case 20-16595-AJC               Doc 124        Filed 02/17/21         Page 3 of 19


This    17th day of        February    , 20 21
/s/ Manuel Ferreria Manager
(Signature)
(a) This number is carried forward from last month ' s repo rt. For the first report only, this number will be the
    balance as of the petition date.
(b) This figure will not change from month to month. It is always the amount of funds on hand as of the date of
    the petition.
(c) These two amounts will always be the same if form is completed correct ly.
             Case 20-16595-AJC               Doc 124     Filed 02/17/21       Page 4 of 19




                 MONTHLY SCHEDULE OF RECElPTS AND DISBURSEMENTS (cont'd)

                                 Detail of Other Receipts and Other Disbursements

OTHER RECEIPTS:
Describe Each Item of Other Receipt and List Amount of Receipt. Write totals on Page MOR-2, Line 2C.


                                Cumulative
        Description                                    Current Month
                      Petition to Date




TOTAL OTHER RECEIPTS

"Other Receipts" includes Loans from Insiders and other sources (i.e. Officer/Owner, related parties
directors, related corporations, etc.). Please describe below:

                                Source
 Loan Amount                    of Funds                    Purpose                    Repayment Schedule




OTHER DISBURSEMENTS:

Describe Each Item of Other Disbursement and List Amount of Disbursement. Write totals on Page MOR-2, Line
SW.
                                                                                  Cumulative
         Description                                Current Month                  Petition to Date




TOTAL OTHER DISBURSEMENTS




NOTE: Attach a current Balance Sheet and Income (Profit & Loss) Statement.
             Case 20-16595-AJC             Doc 124       Filed 02/17/21        Page 5 of 19


                                                ATTACHMENT 1

            MONTHLY ACCOUNTS RECEIVABLE RECONCILIATION AND AGING

Reporting Period beginning       ACCOUNTS                    Period ending      01 /17 /2020

RECEIVABLE AT PETITION DATE:




                            ACCOUNTS RECEIVABLE RECONCILIATION
(Include all accounts receivable, pre-petition and post-petition, including charge card sales which have
not been received):

          Beginning of Month Balance                         $        0               (a)
            PLUS: Current Month New Billings
            MINUS: Collection During the Month               $                      (b)

            PLUS/MIN US : Adjustments or Writeoffs           $                       *
          End of Month Balance                               $         0             (c)

*For any adjustments or Write-offs provide explanation and supporting documentation, if applicable:




                          POST PETITION ACCOUNTS RECEIVABLE AGING
                      (Show the total for each aging category for all accounts receivable)

          0-30 Days        31-60 Days           61-90 Days       Over 90Days    Total

      $       0           $                 $                 $                      $              (c)


For any receivables in the "Over 90 Days" category, please provide the following:

                          Receivable
    Customer               Date            Status (Collection efforts taken, estimate of collectibility,
                                           write-off, disputed account, etc.)




(a) This number is carried forward from last month's report. For the first report only, this number will be the
  balance as of the petition date.
(b) This must equal the number reported in the "Current Month" column of Schedule of Receipts and
   Disbursements (Page MOR-2, Line 2B).
(c) These two amounts must equal.
               Case 20-16595-AJC                    Doc 124           Filed 02/17/21             Page 6 of 19




                                        ATTACHMENT 2
                     MONTHLY ACCOUNTS PAYABLE AND SECURED PAYMENTS REPORT

Name of Debtor: Reporting Period beginning                        Period ending

In the space below list all invoices or bills incurred and not paid since the filing of the petition. Do not include
amounts owed prior to filing the petition. In the alternative, a computer generated list of payables may be attached
provided all information requested below is included.
                                      POST-PETITION ACCOUNTS PAY ABLE
  Date               Days
 Incurred         Outstanding            Vendor                   Description                             Amount




TOTAL
□ Check here if pre-petition debts have been paid. Attach an explanation and copies of supporting
  documentation.

            ACCOUNTS PAYABLE RECONCILIATION (Post Petition Unsecured Debt Only}
Opening Balance                              $                     (a)
  PLUS: New Indebtedness Incurred This Month $
  MINUS: Amount Paid on Post Petition,
          Accounts Payable This Month        $
  PLUS /MINUS: Adjustments                   $                     *
Ending Month Balance                         $                    (


*For any adjustments provide explanation and supporting documentation, if applicable.

                                        SECURED PAYMENTS REPORT
List the status of Payments to Secured Creditors and Lessors (Post Petition Only). If you have entered into a
modification agreement with a secured creditor/lessor, consult with your attorney and the United States Trustee
Program prior to completing this section).
                                                                        Number              Total
                                    Date                                of Post             Amount of
Secured                             Payment           Amount             Petition           Post Petition
Creditor/                           Due This          Paid This          Payments           Payments
Lessor                              Month             Month              Delinquent         Delinquent
       n/ a




TOTAL                                                                           (d)
(a)This number is carried forward from last month ' s report. For the first report only. this number will be zero.
(b c)The total of line (b) must equal li ne (c).
Case 20-16595-AJC   Doc 124   Filed 02/17/21   Page 7 of 19
              Case 20-16595-AJC                Doc 124          Filed 02/17/21         Page 8 of 19
                                             ATTACHMENT 3
                                   INVENTORY AND FIXED ASSETS REPORT


Reporting Period beginning                                     Period ending

                                                INVENTORY REPORT

INVENTORY BALANCE AT PETITION DATE:                                 $
INVENTORY RECONCILIATION:
      Inventory Balance at Beginning of Month                       $                                        (a)
        PLUS: Inventory Purchased During Month                      $

           MINUS: Inventory Used or Sold                            $
           PLUS/M INUS: Adjustments or Write-downs                  $                                        *
         Inventory on Hand at End of Month       $

METHOD OF COSTING INVENTORY:

*For any adjustments or write-downs provide explanation and supporting documentation, if applic able .

                                                  INVENTORY AGING


         Less than 6         6 months to        Greater than        Considered
         months old          2 years old        2 years old         Obsolete       Total Inventory

                   %                    %                   %                  %                        100%*


* Aging Percentages must equal I 00%.
□ Check here if inventory contains perishable items .

Description of Obsolete Inventory:

                                                FIXED ASSET REPORT

FIXED ASSETS FAIR MARKET VALUE AT PETITION DATE:                                                  (b)
(Includes Property, Plant and Equipment)

BRIEF DESCRIPTION (First Report Only):



FIXED ASSETS RECONC ILIATION :
Fixed Asset Book Value at Beginning of Month                        $                                    (a)(b)
        MINUS: Depreciation Expense                                 $

        PLUS : New Purchases                                        $
        PLUS /MINUS: Adjustments or Write-downs                     $                                    *
Ending Monthly Balance                                              $

*For any adjustments or write-downs, provide explanation and supporting documentation, if applic able .

BRIEF DESCRIPTION OF FIXED ASSETS PURCHASED OR DISPOSED OF DURING THE REPORTING
PERIOD:


(a)This number is carried forward from last month ' s report. For the first report only, this number will be the
   balance as of the petition date.
Case 20-16595-AJC   Doc 124   Filed 02/17/21   Page 9 of 19
             Case 20-16595-AJC               Doc 124        Filed 02/17/21          Page 10 of 19



                                                 ATTACHMENT 4A

                   MONTHLY SUMMARY OF BANK ACTIVITY - OPERATING ACCOUNT

Name of Debtor:

Reporting Period beginning                                    Period ending

Attach a copy of current month bank statement and bank reconciliation to this Summary of Bank Act ivity. A
standard bank reconciliation form can be found at http://www.usdo j. gov/ust/r21 /reg info.htm. If bank accounts
other than the three required by the United States Trustee Program are necessa ry, permission must be obtained from
the United States Trustee prior to opening the accounts. Add itionally, use of less than the three required bank
accounts must be approved by the United States Trustee.

NAME OF BANK:                                              BRANCH: - M-"i=a m i                           _

ACCOUNT NAME:                                              ACCOUNT NUMBER:

PURPOSE OF ACCOUNT :                  OPERATING

         Ending Balance per Bank Statement                          $
         Plus Total Amount of Outstanding Deposits                  $                                     _
         Minus Total Amount of Outstanding Checks and other debits $                                             *
         Minus Service Charges                                     =-$                                    _
         Ending Balance per Check Register                         =-$           --='3"9"'"."6'""6'a..-       **(a)


*Debit cards are used by                                                                                              _

**If Closing Balance is negative, provide explanat ion:


The following disbursements were paid in Cash (do not includes items reported as Petty Cash on Attachment
40: ( □ Check here if cash disbursements were authorized by United States Trustee)

 Date          Amount             Payee                  Purpose                   Reason for Cash Disbursement




                      TRANSFERS BETWEEN DEBTOR IN POSSESSION ACCOUNTS
"Tota l Amount of Outstanding Checks and other deb its", listed above, includes:

                           $                      Transferred to Payroll Account
                            $                     Transferred to Tax Account




(a) The total of this line on Attachment 4A, 48 and 4C plus the total of 4D must equal the amount reported as
    " Endin g Balance" on Schedule of Receipts and Disbursements (Page MOR-2 , Line 7).
           Case 20-16595-AJC          Doc 124      Filed 02/17/21     Page 11 of 19




                                       ATTACHMENT SA

                      CHECK REGISTER - OPERATING ACCOUNT

Name of Debtor:

                                                                                         _

Account for all disbursements, including voids, lost checks, stop payments, etc. In the
alternative, a computer generated check register can be attached to this repo rt, provided all the
information requested below is included.

          CHECK
DATE      NUMBER           PAYEE




TOTAL                                                                                $ 17,500.00
             Case 20-16595-AJC              Doc 124       Filed 02/17/21         Page 12 of 19



                                              ATTACHMENT 4B

              MONTHLY SUMMARY OF BANK ACTIVITY - PAYROLL ACCOUNT

Name of Debtor:

Attach a copy of current month bank statement and bank reconciliation to this Summary of Bank Activity.
A standard bank reconciliation form can be found at http://www.usdo j.gov/ust/r2 I /reg info.ht rn.

NAME OF BANK:                                         _ BRANCH:                                                _

ACCOUNTNAME: .............................             _ ACCOUNTNUMBER:                                        _
PURPOSE OF ACCOUNT: ------"-'PA:....:. ...Y-=--=R=O-=L=L                                  _

         Ending Balance per Bank Statement
          Plus Total Amount of Outstanding Deposits
          Minus Total Amount of Outstanding Checks and other debits                                        *
          Minus Service Charges
         Ending Balance per Check Register                                       ""$                       **(a)

*Debit cards must not be issued on this account.

**If Closing Balance is negative, provide explanation:                                                             _

The following disbursements were paid by Cash: ( □ Check here if cash disbursements were authorized
                                               by United States Trustee)

Date         Amount             Payee                  Purpose          Reason for Cash Disbursement




The following non-payroll disbursements were made from this account:

Date       Amount            Payee           Purpose                    Reason for disbursement from this
                                                                        account




(a)The total of this line on Attachment 4A, 48 and 4C plus the total of 4D must equal the amount reported as
   " Endin g Balance" on Schedule of Receipts and Disbursements (Page MOR-2 , Line 7).
            Case 20-16595-AJC         Doc 124     Filed 02/17/21      Page 13 of 19




                                  ATTACHMENT SB
                         CHECK REGISTER - PAYROLL ACCOUNT


Name of Debtor:

NAME OF BANK:                                    _       BRANCH:                           _

ACCOUNT NAME:

ACCOUNTNUMBER:

PURPOSE OF ACCOUNT:                    PAYROLL

Account for all disbursements , including voids, lost payments, stop payment, etc. In the
alternative, a computer generated check register can be attached to this report, provided all the
information requested below is included.

        CHECK
DATE    NUMBER              PAYEE                        PURPOSE                         AMOUNT




TOTAL                                                                                $
               Case 20-16595-AJC                 Doc 124         Filed 02/17/21           Page 14 of 19




                                                     ATTACHMENT 4C

                         MONTHLY SUMMARY OF BANK ACTIVITY-TAX ACCOUNT

Name ofDebtor:

Attach a copy of current month bank statement and bank reconciliation to this Summary of Bank Activity. A
standard bank reconciliation form can be found on the United States Trustee webs ite,
http://www.usdoj .gov/us t/r21/ i ndex.h tm.

NAME OF BANK:                                               BRANCH:

ACCOUNT NAME:                                     _         ACCOUNT NUMBER :                                              _



PURPOSE OF ACCOUNT: -----'T,...A..e.,cX..e...                                      _

         Ending Balance per Bank Statement                       ""$                                 _
          Plus Total Amount of Outstanding Deposits              ""$                                 _
          Minus Total Amount ofOustanding Checks and other debits $                                      *
          Minus Service Charges                                  ""$                                 _
         Ending Balance per Check Register                       $                                        **(a)

*Debit cards must not be issued on this account.

**If Closing Balance is negative, provide explanation -------------------------------------------------------------- ,-



The following disbursements were paid by Cash: ( □ Check here if cash disbursements were authorized by
                                                       United States Trustee)
Date      Amount              Payee                 Purpose                  Reason for Cash Disbursement




The following non-tax disbursements were made from this account:

Date       Amount                 Payee                   Purpose               Reason for disbursement from this account




(a)The total of this line on Attachment 4A, 4B and 4C plus the total of 4D must equal the amount reported as
   " Endin g Balance" on Schedule of Receipts and Disbursements (Page MOR-2 , Line 7).
            Case 20-16595-AJC           Doc 124      Filed 02/17/21      Page 15 of 19




                                         ATTACHMENT SC

                              CHECK REGISTER - TAX ACCOUNT


Name of Debtor:                                                Case Number:
Reporting Period beginning        NAME OF                     Period ending       BRANCH:              _

BANK:                                               _ ACCOUNT#                                         _

ACCOUNT NAME:                                      _



PURPOSE OF ACCOUNT: -- T.!....!AX"'-"------------

Account for all disbursements , including voids, lost checks, stop payments, etc. In the
alternative , a computer-generated check register can be attached to this report , provided all the
information requested below is included.
http://www.usdo j.gov/ust/
          CHECK
DATE NUMBER                PAYEE                  PURPOSE                              AMOUNT




TOTAL                                                                                                  d
                                    SUMMARY OF TAXES PAID

Payroll Taxes Paid                                                                                     (a)
Sales & Use Taxes Paid                                                                                 (b)

Other Taxes Paid                                                                                       (c)
TOTAL                                                                                                  (d)


(a) This number is reported in the "Current Month" column of Schedule of Receipts and Disbursements
    (Page MOR-2, Line 50).
(b) This number is reported in the "Current Month " column of Schedule or Receipts and Disbursements
    (Page MOR-2, Line SP).
(c) This number is reported in the "Current Month " column of Schedule of Receipts and Disbursements
    (Page MOR-2, Line 50).
(d) These two lines must be equal.
             Case 20-16595-AJC      Doc 124      Filed 02/17/21       Page 16 of 19


                                     ATTACHMENT 4D

                INVESTMENT ACCOUNTS AND PETTY CASH REPORT

                              INVESTMENT ACCOUNTS

Each savings and investment account, i.e. certificates of deposits, money market accounts, stocks
and bonds, etc., should be listed separately. Attach copies of account statements.

Type of Negotiable
                                                                                      Current
Instrument            Face Value        Purchase Price      Date of Purchase      Market Value




TOTAL                                                                                            a
                                   PETTY CASH REPORT

The following Petty Cash Drawers/Accounts are maintained:


                      Maximum                Amount of Petty     Difference between
Location of           Amount of Cash         Cash On Hand (Column 2) and
Box/Account           in Drawer/Acct.        At End of Month     (Column 3)




TOTAL                                        $                  (b)

For any Petty Cash Disbursements over $100 per transaction, attach copies of receipts. If
there are no receipts, provide an explanation




TOTAL INVESTMENT ACCOUNTS AND PETTY CASH(a + b)                            $                   (c)



(c)The total of this line on Attachment 4A, 4B and 4C plus the total of 4D must equal the
   amount reported as "Ending Balance" on Schedule of Receipts and Disbursements (Page
   MOR-2, Line 7).
            Case 20-16595-AJC       Doc 124      Filed 02/17/21   Page 17 of 19


                                      ATTACHMENT 6

                                 MONTHLY TAX REPORT

Name of Debtor:

                                 TAXES OWED AND DUE

Report all unpaid post-petition taxes including Federal and State withholding FICA, State sales
tax, property tax, unemployment tax, State workmen's compensation, etc.

Name of               Date                                          Date Last
Taxing                Payment                                       Tax Return      Tax Return
Authority             Due          Description          Amount        Filed           Period




TOTAL                                               $
             Case 20-16595-AJC               Doc 124        Filed 02/17/21         Page 18 of 19


                                                  ATTACHMENT 7

                           SUMMARY OF OFFICER OR OWNER COMPENSATION

                       SUMMARY OF PERSONNEL AND INSURANCE COVERAGES

Name of Debtor:

Report all forms of compensation received by or paid on behalf of the Officer or Owner during the month . Include
car allowances, payments to retirement plans, loan repayments, payments of Officer/Owner 's personal expenses,
insurance premium payments, etc. Do not include reimbursement for business expenses Officer or Owner incurred
and for which detailed receipts are maintained in the accounting records.
                                                          Payment
Name of Officer or Owner               Title              Description                        Amount Paid




                                               PERSONNEL REPORT
                                                                           Full Time            Part Time
Number of employees at beginning of period
Number hired during the period
Number terminated or resigned during period

Number of employees on payroll at end of period

                                        CONFIRMATION OF INSURANCE

List all policies of insurance in effect, including but not limited to workers' compensation, liability, fire, theft,
comprehensive, vehicle, health and li fe. For the first report, attach a copy of the declaration sheet for each type of
insurance. For subsequent reports, attach a certificate of insurance for any policy in which a change occurs during
the month (new carrier, increased policy limits, renewal, etc.).

A ent                                                                                                  Date
and/or                      Phone              Policy            Coverage              Expiration      Premium

Carrier                     Number             Number            Type                  Date            Due




The following lapse in insurance coverage occurred this month:

Policy            Date               Date
Type              Lapsed             Reinstated         Reason for Lapse
               Case 20-16595-AJC                Doc 124        Filed 02/17/21          Page 19 of 19

    Check here if U. S. Trustee has been listed as Certificate Holder for all
 insurance policies.


                                                     ATTACHMENT 8


                       SIGNIFICANT DEVELOPMENTS DURING REPORTING PERIOD

 Information to be provided on this page, includes, but is not limited to: (I) financial transactions that are not reported
 on this report, such as the sale of real estate (attach closing statement); (2) non-financial transactions, such as the
 substitution of assets or collateral; (3) modifications to loan agreements; (4) change in senior management, etc.
 Attach any relevant documents.




 We anticipate filing a Plan of Reorganization and Disclosure Statement on or before
TBD
